DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/15/2019 has been considered by the examiner and made of record (noted attached copy of form PTO-1449).
Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant's claim for foreign priority to JP2018-096086 filed on 05/18/2018 (Japan). However, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said paper has not been received and made of record in accordance with 37 CFR 1 .55. See MPEP § 201.15.

Drawings
The drawings submitted on 5/15/2019 are acceptable and have been entered into the file.  

Reasons for Allowance
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Dai et al. (CN 107619273A) discloses a method for preparing terbium aluminum garnet-based magneto-optically transparent ceramics: using terbium heptaoxide (Tb4O7), aluminum oxide (Al2O3), yttrium oxide (Y2O3) as raw materials, 60 g total of the three raw powders were accurately weighed according to the composition of (Tb0.95Y0.05)3 Al5O12, 0.4 wt% ethyl orthosilicate (TEOS) and 0.06 wt% lithium fluoride (LiF) were added as sintering aids, absolute ethanol 7. 7 ml, polyethyleneimine 0.4 ml, DPTA 0.4 ml ball milling mixed for 18 h, EGDGE 1.3 ml was added, and ball milling was continued for 20 min to obtain a ceramic slurry with 52 vol% solids (see Examples 3-4 in the specification), and
Tang et al. (US 20070238604) discloses a Sintered Polycrystalline Terbium Aluminum Garnet, specifically discloses a precursor composition for a translucent terbium aluminum garnet (TAG) article with magneto-optical properties suitable for device formation. Through control of sintering conditions and subsequent processes to densify and polish an article, a polycrystalline, transparent TAG article is formed that is particularly well suited for use as a magneto-optical element such as a Faraday rotator, optical isolator, or magneto-optical waveguide. A precursor composition for a polycrystalline TAG article includes calcined terbium aluminum oxide particles. The polycrystalline TAG article includes calcined terbium aluminum oxide particles, the hexagonal phase terbium aluminum oxide may well include secondary amorphous phases or secondary crystal structure forms illustratively including (A3/4B1/4)BO3. Optionally, formulating a precursor composition wherein a portion of the Terbium atoms are substituted with a metal M1, wherein M1 is Y, La, Gd, Lu or other rare earth element. Simultaneously part of the aluminum atoms of TAG were substituted by a metal M2, wherein M is Sc, Ga, In or a trivalent transition metal, resulting in a substituted TAG composition having the following formulation: (Tb3-x Mx1)α (Al5-y My2)β O12, where x and y each independently range from 0 to 0.1, 3α is 3.+-.0.01 and 5β. is 5.+- 0.01. Such replacement metal is added to alter the magnetic and/or optical properties of the resulting labeled article, or is provided to inhibit the formation of aluminum-rich oxide or terbium-rich oxide inclusion bodies. Tang discloses a sintered polycrystalline aluminum garnet, specifically disclosing the technical feature (see page 2 of the specification) that the present invention can be used as precursor composition for translucent terbium aluminum garnet (TAG) articles. Tang discloses alternative substitution of Sc for the aluminum atom of the moiety TAG, and a fraction of the Terbium atoms may also be replaced by rare earth elements, all of which act to modify the magnetic and/or optical properties of the resulting TAG preparation, or to suppress the formation of aluminum-rich oxides or terbium-rich oxides.
Akio et al. in NPL (Journal: 2017 “American Ceramic Society”, April 28, 2017; page 4081-4087) teaches “Development of Optical Grade (TbxY1-x)3 Al5O12 ceramics as Faraday rotator” (from Applicant submitted IDS dated 5/15/2019).
	The prior arts taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. Claim 1 is allowable over the prior art of record for at least the reason that, even though the prior arts disclose a paramagnetic garnet-type transparent ceramic that is a sintered body of complex oxide with several technical features; the prior arts fail to teach, or reasonably suggest, a sintered body of complex oxide represented by the following formula (1), comprising SiO2 as a sintering aid in an 5amount of more than 0% by weight to 0.1% by weight or less, and has a linear transmittance of 83.5% or more at a wavelength of 1,064 nm for an optical path length of 25 mm: (Tb1x-yYxScy)3(Al1-ZScZ)5O2   (1); wherein 0.05≤x<0.45, 0<y<0.1, 0.5<1-x-y<0.95, and 0.004<z<0.2; in combination of the other limitations of the claim 1.
Dependent claims 2-8 are also allowed due to their dependencies on independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(1) JP 2012/082079
(2) US 2010/0294939
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.A./Examiner, Art Unit 2872   

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872